DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 8 and 15 are amended by Examiner’s amendment.
Claims 1, 2, 4-9, 11-17 and 19-22 are pending and are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Octavio DaCosta (Reg. No. 62110) on 5/12/22.
	The application has been amended as follows:

1. (Currently Amended)  A cloud-based vehicle fault diagnosis method, comprising:
receiving monitoring data of a vehicle, wherein the monitoring data comprises monitored data of a working status of either a part of the vehicle or a functional system of the vehicle;
extracting first eigenvectors from the monitoring data, wherein the first eigenvectors are a set of numbers representing the monitoring data;
classifying the first eigenvectors as classified eigenvectors using, as a first label, either the part of the vehicle or the functional system of the vehicle;
storing, based on classifying the first eigenvectors, the classified eigenvectors as stored eigenvectors; 
performing in parallel, based on a support vector machine algorithm, fault diagnosis on the vehicle using the stored eigenvectors to obtain [[the]]a fault, wherein performing the fault diagnosis comprises:
constructing a fault classifier based on a decision directed acyclic graph (DDAG); and
calculating, according to the fault classifier based on the DDAG, a diagnosis result of the stored eigenvectors in parallel based on the classified eigenvectors, wherein the diagnosis result comprises at least a position at which [[a]]the fault occurs;
determining, based on the fault diagnosis, a severity level of the fault; and
sending, after determining the severity level of the fault, a danger warning signal to the vehicle when the severity level of the fault endangers normal driving of the vehicle, wherein the danger warning signal instructs the vehicle to take a fault countermeasure.

2. (Previously Presented)  The cloud-based vehicle fault diagnosis method of claim 1, wherein before extracting the first eigenvectors from the monitoring data, the cloud-based vehicle fault diagnosis method further comprises:
parsing the monitoring data to obtain parsed monitoring data; 
classifying the parsed monitoring data as classified parsed monitoring data using, as a second label, either the part of the vehicle or the functional system of the vehicle; and
storing, after classifying the parsed monitoring data, the classified parsed monitoring data wherein the second label corresponds to the first label, and wherein extracting the first eigenvectors of the monitoring data from the monitoring data comprises extracting second eigenvectors of the parsed monitoring data from the parsed monitoring data.

3. (Cancelled)  

4. (Previously Presented)  The cloud-based vehicle fault diagnosis method of claim 1, wherein extracting the first eigenvectors from the monitoring data comprises extracting the first eigenvectors from the monitoring data using wavelet packet decomposition.

5. (Previously Presented)  The cloud-based vehicle fault diagnosis method of claim 4, wherein before storing the classified eigenvectors as stored eigenvectors, the cloud-based vehicle fault diagnosis method further comprises:
reducing a dimension of the classified eigenvectors through kernel principal component analysis to obtain dimension-reduced eigenvectors, and wherein storing the classified eigenvectors comprises:
classifying the dimension-reduced eigenvectors as classified dimension-reduced eigenvectors using, as a third label, either the part of the vehicle or the functional system of the vehicle; and
storing, after classifying the dimension-reduced eigenvectors, the classified dimension-reduced eigenvectors and 
wherein performing, based on the support vector machine algorithm, the fault diagnosis on the vehicle using the stored eigenvectors comprises performing, based on the support vector machine algorithm, fault diagnosis on the classified dimension-reduced eigenvectors.

6. (Previously Presented)  The cloud-based vehicle fault diagnosis method of claim 1, further comprising determining a severity level of a fault, wherein the fault diagnosis indicates the fault, and wherein the severity level comprises a severe fault, a moderate fault, or a general fault.

7. (Previously Presented)  The cloud-based vehicle fault diagnosis method claim 6, further comprising determining the severity level is the severe fault, and wherein the danger warning signal notifies the vehicle that the severe fault that endangers normal driving of the vehicle is occurring.

8. (Currently Amended)  A cloud-based vehicle fault diagnosis apparatus comprising:
a microcomputer comprising instructions, which when executed by the microcomputer, causes the microcomputer to be configured to:
receive monitoring data of a vehicle, wherein the monitoring data comprises monitored data of a working status of either a part of the vehicle or a functional system of the vehicle;
extract first eigenvectors from the monitoring data, wherein the first eigenvectors are a set of numbers representing the monitoring data;
classify the first eigenvectors as classified eigenvectors using, as a first label, either the part of the vehicle or the functional system of the vehicle; and
a feature database coupled to the microcomputer and configured to store, based on classification of the first eigenvectors, the classified eigenvectors as stored eigenvectors, 
wherein the microcomputer is further configured to:
perform in parallel, based on a support vector machine algorithm, fault diagnosis on the vehicle using the stored eigenvectors to obtain a fault, wherein performing the fault diagnosis comprises:
constructing a fault classifier based on a decision directed acyclic graph (DDAG); and
calculating, according to the fault classifier based on the DDAG, a diagnosis result of the stored eigenvectors in parallel based on the classified eigenvectors, wherein the diagnosis result comprises at least a position at which [[a]]the fault occurs;
determine, based on the fault diagnosis, a severity level of the fault; and
send, after determining the severity level of the fault, a danger warning signal to the vehicle when the severity level of the fault endangers normal driving of the vehicle, wherein the danger warning signal instructs the vehicle to take a fault countermeasure.

9. (Previously Presented)  The cloud-based vehicle fault diagnosis apparatus of claim 8, wherein the cloud-based vehicle fault diagnosis apparatus further comprises a central database coupled to the microcomputer and the feature database, and wherein the central database is configured to: 
parse the monitoring data to obtain parsed monitoring data; 
classify the parsed monitoring data as classified parsed monitoring data using, as a second label, either the part of the vehicle or the functional system of the vehicle; and
store, after classification of the parsed monitoring data, the classified parsed monitoring data, wherein the second label corresponds to the first label,
wherein the microcomputer is further configured to extract second eigenvectors of the parsed monitoring data from the parsed monitoring data.

10. (Cancelled)  

11. (Previously Presented)  The cloud-based vehicle fault diagnosis apparatus of claim 8, wherein the instructions further cause the microcomputer to be configured to extract the first eigenvectors from the monitoring data using wavelet packet decomposition.

12. (Previously Presented)  The cloud-based vehicle fault diagnosis apparatus of claim 11, wherein the instructions further cause the microcomputer to be configured to:
reduce a dimension of the classified eigenvectors through kernel principal component analysis to obtain dimension-reduced eigenvectors; and
perform, based on the support vector machine algorithm, fault diagnosis on the dimension-reduced eigenvectors, and
wherein the feature database is configured to: 
classify the dimension-reduced eigenvectors as classified dimension-reduced eigenvectors using, as a third label, either the part of the vehicle or the functional system of the vehicle; and
store, after the classification of the dimension-reduced eigenvectors, the classified dimension-reduced eigenvectors.

13. (Previously Presented)  The cloud-based vehicle fault diagnosis apparatus of claim 8, wherein the instructions further cause the microcomputer to be configured to determine a severity level of a fault, wherein the fault diagnosis indicates the fault, and wherein the severity level comprises a severe fault, a moderate fault, and a general fault.

14. (Previously Presented)  The cloud-based vehicle fault diagnosis apparatus of claim 13, wherein the instructions further cause the microcomputer to be configured to further determine the severity level is the severe fault, and wherein the danger warning signal notifies the vehicle during operation of the vehicle that the severe fault endangers normal driving of the vehicle is occurring.

15. (Currently Amended)  A cloud-based vehicle fault diagnosis system, comprising:
a vehicle; and
a cloud-based vehicle fault diagnosis apparatus coupled to the vehicle and comprising:
a microcomputer, wherein the microcomputer comprises instructions which when executed by the microcomputer, causes the microcomputer to be configured to:
receive monitoring data of the vehicle, wherein the monitoring data comprises monitored data of a working status of either a part of the vehicle or a functional system of the vehicle;
extract first eigenvectors from the monitoring data, wherein the first eigenvectors are a set of numbers representing the monitoring data; and
classify the first eigenvectors as classified eigenvectors using, as a first label, either the part of the vehicle or the functional system of the vehicle; and
a feature database coupled to the microcomputer and configured to store, based on classification of the first eigenvectors, the classified eigenvectors as stored eigenvectors, and wherein the microcomputer is further configured to: 
perform in parallel, based on a support vector machine algorithm, fault diagnosis on the vehicle using the stored eigenvectors to obtain a fault, wherein performing the fault diagnosis comprises:
constructing a fault classifier based on a decision directed acyclic graph (DDAG); and
calculating, according to the fault classifier based on the DDAG, a diagnosis result of the stored eigenvectors in parallel based on classifying the first eigenvectors, wherein the diagnosis result comprises at least a position at which [[a]]the fault occurs;
determine, based on the fault diagnosis, a severity level of the fault; and
send, after determining the severity level of the fault, a danger warning signal to the vehicle when the severity level of the fault endangers normal driving of the vehicle, wherein the vehicle takes a fault countermeasure based on the danger warning signal.

16. (Previously Presented)  The cloud-based vehicle fault diagnosis system of claim 15, wherein the instructions further cause the microcomputer to be configured to send the danger warning signal to the vehicle when the fault is diagnosed as a severe fault, and wherein the danger warning signal notifies the vehicle during real-time operation of the vehicle that the severe fault endangers normal driving of the vehicle.

17. (Previously Presented)  The cloud-based vehicle fault diagnosis system of claim 15, wherein the instructions further cause the microcomputer to be configured to extract the first eigenvectors from the monitoring data using wavelet packet decomposition.

18. (Cancelled)  

19. (Previously Presented)  The cloud-based vehicle fault diagnosis system of claim 15, wherein the instructions further cause the microcomputer to be configured to determine a severity level of a fault based on the fault diagnosis, and wherein the fault diagnosis indicates the fault.

20. (Previously Presented)  The cloud-based vehicle fault diagnosis system of claim 19, wherein the instructions further cause the microcomputer to be configured to:
reduce a dimension of the classified eigenvectors through kernel principal component analysis to obtain dimension-reduced eigenvectors; and
perform, based on the support vector machine algorithm, the fault diagnosis on the dimension-reduced eigenvectors,
wherein the feature database is configured to: 
classify the dimension-reduced eigenvectors as classified dimension-reduced eigenvectors using, as a third label, either the part of the vehicle or the functional system of the vehicle; and
store, after classification of the dimension-reduced eigenvectors, the classified dimension-reduced eigenvectors.

21. (Previously Presented)  The cloud-based vehicle fault diagnosis system of claim 19, wherein the severity level comprises a severe fault, a moderate fault, or a general fault.

22. (Previously Presented)  The cloud-based vehicle fault diagnosis system of claim 15, wherein the cloud-based vehicle fault diagnosis apparatus further comprises a central database coupled to the microcomputer and the vehicle, and wherein the central database is configured to: 
parse the monitoring data to obtain parsed monitoring data; 
classify the parsed monitoring data as classified parsed monitoring data using, as a second label, either the part of the vehicle or the functional system of the vehicle; and
store, after classification of the parsed monitoring data, the classified parsed monitoring data, wherein the second label corresponds to the first label, and wherein the microcomputer is further configured to extract second eigenvectors of the parsed monitoring data from the parsed monitoring data.

Reasons for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is Jiang et al, "Research recognition of aircraft engine abnormal state" ("Jiang"), US20180018590 ("Szeto"), and US20160035152 ("Kargupta").
	The following is the Examiner's statement of reasons for allowance:
	Jiang discloses a method to identify aircraft engine lubrication system abnormal state based on principal component analysis (PCA) and support vector machine (SVM). Firstly, a fault monitoring model is established by using PCA based on the engine normal samples in order to not only monitor the running condition of the aircraft engine, but also extract fault features. Then, a classifier is built by using SVM based on the score vectors selected as fault feature vectors which is used to identify the engine fault once a fault occurs. The performance of fault diagnosis is tested by the lubrication system of an aircraft engine. The experimental results show that PCA and SVM fault diagnosis method can effectively identify the engine fault and has a good application value.
	Szeto discloses a distributed, online machine learning system. Contemplated systems include many private data servers, each having local private data. Researchers can request that relevant private data servers train implementations of machine learning algorithms on their local private data without requiring de-identification of the private data or without exposing the private data to unauthorized computing systems. The private data servers also generate synthetic or proxy data according to the data distributions of the actual data. The servers then use the proxy data to train proxy models. When the proxy models are sufficiently similar to the trained actual models, the proxy data, proxy model parameters, or other learned knowledge can be transmitted to one or more non-private computing devices. The learned knowledge from many private data servers can then be aggregated into one or more trained global models without exposing private data.
	Kargupta discloses a system and method for performing vehicle onboard analysis on the data associated with the vehicle and implementing a cloud-based distributed data stream mining algorithm for detecting patterns from vehicle diagnostic and correlating the pattern with the contextual data. The system applies the distributed data mining algorithms for mining the results of the vehicle onboard analytics sent over the wireless network to the server and correlates the analyzed data with the contextual data of the vehicle. The system extracts performance patterns from data, builds predictive models from vehicle diagnostic, and correlates the predicted model with the business process using state of the art link analysis techniques.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1, 8 and 15. The prior art does generally discuss key elements related to the claimed invention, including receiving monitoring data of a vehicle, wherein the monitoring data comprises monitored data of a working status of either a part of the vehicle or a functional system of the vehicle; extracting first eigenvectors from the monitoring data, wherein the first eigenvectors are a set of numbers representing the monitoring data; classifying the first eigenvectors as classified eigenvectors using, as a first label, either the part of the vehicle or the functional system of the vehicle; storing, based on classifying the first eigenvectors, the classified eigenvectors as stored eigenvectors; determining, based on the fault diagnosis, a severity level of the fault; and sending, after determining the severity level of the fault, a danger warning signal to the vehicle when the severity level of the fault endangers normal driving of the vehicle, wherein the danger warning signal instructs the vehicle to take a fault countermeasure. However, the claimed invention also recites aspects regarding performing in parallel, based on a support vector machine algorithm, fault diagnosis on the vehicle using the stored eigenvectors to obtain a fault, wherein performing the fault diagnosis comprises: constructing a fault classifier based on a decision directed acyclic graph (DDAG); and calculating, according to the fault classifier based on the DDAG, a diagnosis result of the stored eigenvectors in parallel based on the classified eigenvectors, wherein the diagnosis result comprises at least a position at which the fault occurs. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the invention.
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663